UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6663



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


COLIN MASSIAS, a/k/a C, a/k/a Jamaican C,

                                             Defendant - Appellant.




                             No. 00-6664



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


COLIN MASSIAS, a/k/a C, a/k/a Jamaican C,

                                             Defendant - Appellant.



Appeals from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Richard L. Voorhees, Dis-
trict Judge. (CR-94-148)


Submitted:   July 13, 2000                  Decided:   July 25, 2000
Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Colin Massias, Appellant Pro Se. Frank DeArmon Whitney, OFFICE
OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Colin Massias appeals from the district court’s orders denying

his motion for the production of transcripts at government expense

and denying his motion for reconsideration of the court’s order

denying him the production of the grand jury’s ballot.       These

motions were filed in connection with his motion to vacate or to

set aside his sentence under 28 U.S.C.A. § 2255 (West Supp. 2000).

We dismiss the appeal for lack of jurisdiction because these orders

are not appealable. This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (1994), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (1994); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).

The orders here appealed are neither final orders nor appealable

interlocutory or collateral orders.

     Accordingly, we deny a certificate of appealability and dis-

miss these appeals as interlocutory.   We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.




                                                         DISMISSED




                                3